DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-16, 18-19 and 21-23 are pending:
		Claims 1, 4-16, 18-19 and 21-23 are rejected.
		Claims 21-23 are new. 
		Claims 1, 4-9, 11-16 and 18-19 have been amended.
		Claims 2-3, 17 and 20 have been cancelled. 
Response to Amendments
Amendments filed 09/15/2022 have been entered. Amendments to the claims overcome claim objections, §112 rejections, §102 rejections previously set forth in non-final Office Action mailed 07/11/2022.
§103 rejections are maintained. 
Amendments have necessitated new grounds of rejections.
Response to Arguments
Arguments filed 09/15/2022 have been entered. Arguments were fully considered.
On page 3 of Applicant’s arguments, Applicant argues that:
Lack of motivation to modify the Kurosawa air diffuser with the Frankel membrane. The Examiner asserts that there is motivation to modify the Kurosawa air diffuser2 with the Frankel membrane to provide "the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63)." Office Action, page 9. The section of Frankel cited for motivation to combine discusses a problem with previous bubble diffusers: "the membrane acts like a filter, keeping most of the solids in the diffuser and in the pipe... over time the sludge packs itself into the piping, often requiring high pressure hoses to clean it out". Col. 1, Lines 59-65. This passage in Frankel is not a benefit of the Frankel membrane and is not a reason to combine. 

Second lack of motivation to modify the Kurosawa air diffuser with the Frankel membrane. The frustoconical diffuser of Kurosawa is "a porous component" such as "a porous ceramic molding." Paragraphs [0006] and [0007], respectively, and Figure 1. 

Frankel describes a body and a membrane. The body is "an externally hemispherical body portion with an orifice, as well as a channel passing through the body terminating in the orifice." Abstract. Frankel requires that the membrane has "a plug that is inserted into the orifice and the channel". Id. As shown in Figure 7 and described col. 

5, lines 1-7 of Frankel, air only escapes through the channel, past the plug, and out the orifice of the body. This membrane configuration allows the plug to work as a check valve. Frankel, col. 5, lines 1-24. See also the Frankel Abstract. 

If the Frankel membrane covered the Kurosawa diffuser made of porous component, the plug would no longer act as a check valve because air would escape through the porous component. The Examiner's proposed modification would render the Frankel membrane "unsatisfactory for its intended purpose" which is prohibited under a prima facie obviousness analysis. MPEP 2143.01(V). 

	These arguments are not persuasive because there is motivation to combine. Furthermore, Frankel identifies multiples advantages which includes the membrane acting as a filter (Frankel, see C1/L55-65 and Fig. 7) in addition to other benefits such as the membrane acting as a check valve, having little maintenance, reliable operation, enhanced sealing performance (Frankel, see C5/L20-30, C6/L20-35) to modify the diffuser of Pierce (in view of Kurosawa). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Additionally, the check valve function of Frankel would not render Pierce (as modified by Kurosawa) inoperable because the check valve allows gas to flow in one direction when the compressed gas is turned on and stops water from flowing in the other direction when the gas is turned off (Frankel, see C5/L10-20). The compressed air in all three references flow out the diffuser in one direction (Pierce, see Fig. 1; Kurosawa, see Fig. 1; Frankel, see Fig. 7) therefore the check valve capability would also be compatible in Pierce as well as in Kurosawa. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 11, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781) and further in view of Frankel (USPN 9,539,550). 
	Regarding claim 1, Pierce teaches a floating water and wastewater aerator (floating aerator shown in Figs. 1-2), comprising:  
	a buoyant float head (Fig. 1, flotation module 18; see C2/L50-55) having an air intake port (corresponds to intake/inlet of air line 11 shown in Fig. 1), a lower peripheral edge (see annotated Fig. 2), and a concave lower surface  (inner portions of lower surface 29 are concave; see C3/L19-22 and Fig. 1); 
	a barrel (Fig. 2, draft tube 24; see C2/L61-65) defining an oxygen transfer chamber (corresponds to interior of draft tube 24), the barrel having at least one intake port (corresponds to intake/opening in the bottom of barrel), and an upper peripheral edge (see annotated Fig. 2) spaced apart from the concave lower surface (i.e. inner portions of lower surface 29) (see Fig. 2); and 
	an air manifold (see annotated Fig. 2) connected to the air intake port (i.e. intake/inlet of air line 11) and an air diffuser (Fig. 2, air diffuser 22 is a part of air manifold; see C2/L55-62)  in the oxygen transfer chamber (i.e. interior of draft tube 24), 
	in which the air diffuser (i.e. diffuser 22) comprises a frustoconical member having a diffuser layer with plural air apertures (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2).  
Annotated Fig. 2 of Frankel

    PNG
    media_image1.png
    928
    822
    media_image1.png
    Greyscale

	Pierce does not teach (1) a frustoconical member; (2) a membrane sealed to the diffuser layer, the membrane having plural air passageways.  
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising an air diffuser (Fig. 1, air diffuser surface 12; see ¶14) havinga frustoconcical shape (frustoconcical; see Fig. 1 and ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser shape of Pierce by changing said air diffuser shape to a frustoconcical shape as disclosed by Kurosawa because one of ordinary skill in the art would have been motivated to provide an air diffuser configuration to prevent functional deterioration due to clogging to enable long-term continuous use (Kurosawa, see ¶17).
 	In a related of field of endeavor, Frankel teaches a course bubble diffuser for wastewater treatment (see Entire Abstract) comprising an air diffuser (Fig. 4, diffuser 100; see C4/L64-C5/L5) defined by an expandable membrane (Fig. 4, membrane 110; see C4/L64-C5/L5; the membrane expands; see C4/L64-C5/L5) having plural air apertures (Fig. 4, holes 170; see C4/L54-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Pierce (as previously modified by Kurosawa) by incorporating the membrane to said diffuser as disclosed by Frankel because said membrane provides the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63). 
	Regarding claim 4, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 1 in which the membrane (Frankel, i.e. membrane 110) is expandable away from the diffuser layer (the membrane of Frankel is capable of performing the process/method limitation; Frankel, see C4/L65-67) when air is flowing through the floating water and wastewater aerator to thereby cause air bubbles to emit from the plural air passageways  in the membrane (the limitation of “when air…” is a process/method limitation).
	Regarding claim 5, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 4 wherein the plural air passageways  in the membrane are defined by slits (Frankel, i.e. holes 170).
	Regarding claim 6, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 5 wherein the plural air passageways (Frankel, i.e. holes 170) in the membrane are spaced incrementally (Frankel, see Figs. 1-2) and horizontally apart on the frustoconical member (Kurosawa, i.e. frustoconcical).
	Regarding claim 7, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 1 which the upper peripheral edge (Pierce, see annotated Fig. 2) of the barrel (Pierce, i.e. draft tube 24) extends beyond the lower peripheral edge (Pierce, see annotated Fig. 2) of the buoyant float head (Pierce, i.e. flotation module 18).
	Regarding claim 11, Pierce, Kurosawa and Frankel teach the floating aerator according to claim 1 wherein the buoyant float head (Pierce, i.e. flotation module 18) has a diameter at the lower peripheral edge (Pierce, see annotated Fig. 2), the barrel (Pierce, i.e. draft tube 24) has a diameter at the upper peripheral edge (Pierce, see annotated Fig. 2), and where the diameter of the buoyant float head at the lower peripheral edge (Pierce, i.e. flotation module 18) is greater than the diameter of the barrel (Pierce, i.e. draft tube 24) at the upper peripheral edge (Pierce, see annotated Fig. 2).
	Regarding claim 13, Pierce, Kurosawa and Frankel teach the floating aerator according to claim 11 in which the concave lower surface (Pierce, i.e. lower portions of lower surface 29) of the buoyant float head is formed by a smoothly curved surface (Pierce, see Fig. 2). 
	Regarding claim 14, Pierce, Kurosawa and Frankel teach the floating aerator according to claim 1 in which the at least one intake port is in a sidewall of the barrel.  
	Regarding claim 15, Pierce, Kurosawa and Frankel teach the floating aerator according to claim 1 in which an air flow path is defined from: (a) the air intake port (Pierce, i.e. intake/inlet of air line 11); (b) into the air manifold (Pierce, see annotated Fig. 2), (c) through the plural air apertures  (Pierce, diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2)  in the air diffuser and into the oxygen transfer chamber, (d) to the concave lower surface (Pierce, i.e. inner portions of lower surface 29) of the buoyant float head, (e) along the concave (Pierce, i.e. inner portions of lower surface 29) lower surface away from the air manifold (Pierce, see annotated Fig. 2), and (f) past the lower peripheral edge (Pierce, see annotated Fig. 2) of the buoyant float head (Pierce, i.e. flotation module 18). The apparatus of Pierce is capable of performing the process/method steps.
	Regarding claim 16, Pierce teaches a floating water and wastewater aerator (floating aerator shown in Figs. 1-2), comprising:
	a floating head (Fig. 1, flotation module 18; see C2/L50-55) having an air intake port (corresponds to intake/inlet of air line 11 shown in Fig. 1) on an upper surface thereof (see Fig. 1),  a lower lip defining a lower peripheral edge (see annotated Fig. 2), and a concave lower surface (inner portions of lower surface 29 are concave; see C3/L19-22); 
	a main chamber (corresponds to the interior of draft tube 24 shown in Fig. 2)  having at least an intake port (corresponds to intake/inlet of air line 11), an upper peripheral edge (see annotated Fig. 2) spaced apart from the lower peripheral edge (see annotated Fig. 2) of the floating head (i.e. flotation module 18) to define a discharge slot therebetween; 
	an air manifold (see annotated Fig. 2) connected to the air intake port (i.e. intake/inlet of air line 11); and an air diffuser (Fig. 2, diffuser 22; see C2/L55-60) in the main chamber (i.e. interior of draft tube 24) and connected to the air manifold (diffuser 22 is a part of air manifold shown in annotated Fig. 2); 
	in which the air diffuser (i.e. diffuser 22) comprises a frustoconical member having a diffuser layer with plural air apertures (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2).  
	Pierce does not teach (1) a frustoconical member; (2) a membrane sealed to the frustoconical member at upper and lower edges thereof, the membrane having plural air passageways formed therein.  
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising an air diffuser (Fig. 1, air diffuser surface 12; see ¶14) having a frustoconcical shape (frustoconcical; see Fig. 1 and ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser shape of Pierce by changing said air diffuser shape to a frustoconcical shape as disclosed by Kurosawa because one of ordinary skill in the art would have been motivated to provide an air diffuser configuration to prevent functional deterioration due to clogging to enable long-term continuous use (Kurosawa, see ¶17).
 	In a related of field of endeavor, Frankel teaches a course bubble diffuser for wastewater treatment (see Entire Abstract) comprising an air diffuser (Fig. 4, diffuser 100; see C4/L64-C5/L5) defined by an expandable membrane (Fig. 4, membrane 110; see C4/L64-C5/L5; the membrane expands; see C4/L64-C5/L5) having plural air apertures (Fig. 4, holes 170; see C4/L54-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Pierce (as previously modified by Kurosawa) by incorporating the membrane to said diffuser as disclosed by Frankel because said membrane provides the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63). 
	Regarding claim 18, Pierce teaches a floating water and wastewater aerator (floating aerator shown in Figs. 1-2), comprising:
 	a buoyant float head (Fig. 2, flotation module 18; see C2/L50-55) having an air intake port (corresponds intake/inlet of air line 11 shown in Fig. 2), a lower peripheral edge (see annotated Fig. 2), and a lower surface (Fig. 2, lower surface 29; see C3/L18-22);
	a barrel (Fig. 1, draft tube 24; see C2/L60-65) defining an oxygen transfer chamber (corresponds to the interior of draft tube 24 shown in Fig. 2), the barrel having at least one intake port (corresponds to intake/opening at the bottom of draft tube 24 shown in Fig. 2), and
	an upper peripheral edge (see annotated Fig. 2) spaced apart from the lower surface (i.e. lower surface 29) of the buoyant float head (i.e. flotation module 18) to define an air and water discharge gap between the upper peripheral edge (see annotated Fig. 2) of the barrel (i.e. draft tube 24) and the lower surface (i.e. lower surface 29) of the buoyant float head (i.e. flotation module 18);
	an air manifold (see annotated Fig. 2) connected to the air intake port (i.e. intake/inlet of air line 11); and
	wherein the air manifold interconnects the buoyant float head (i.e. flotation module 18) and the barrel (i.e. draft tube 24) and includes a frustoconical air diffuser (Fig. 2, diffuser 22; see C2/L55-60) having plural air apertures (diffuser 22, a part of air manifold, inherently comprises plural apertures because said diffuser releases multiple bubbles which require plural apertures to ouptut said bubbles as shown in Fig. 2) in the oxygen transfer chamber (i.e. interior of draft tube 24).
	Pierce does not teach that said air diffuser has a frustoconcical shape and an expandable membrane having plural air passageways therethrough sealed to the frustoconical diffuser.  
	In a related field of endeavor, Kurosawa teaches a method and device for diffusing air into water (see Entire Abstract) comprising an air diffuser (Fig. 1, air diffuser surface 12; see ¶14) having a frustoconcical shape (frustoconcical; see Fig. 1 and ¶14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser shape of Pierce by changing said air diffuser shape to a frustoconcical shape as disclosed by Kurosawa because one of ordinary skill in the art would have been motivated to provide an air diffuser configuration to prevent functional deterioration due to clogging to enable long-term continuous use (Kurosawa, see ¶17).
 	In a related of field of endeavor, Frankel teaches a course bubble diffuser for wastewater treatment (see Entire Abstract) comprising an air diffuser (Fig. 4, diffuser 100; see C4/L64-C5/L5) defined by an expandable membrane (Fig. 4, membrane 110; see C4/L64-C5/L5; the membrane expands; see C4/L64-C5/L5) having plural air apertures (Fig. 4, holes 170; see C4/L54-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air diffuser of Pierce (as previously modified by Kurosawa) by incorporating the membrane to said diffuser as disclosed by Frankel because said membrane provides the benefit of a diffuser that acts like a filter (Frankel, see C1/L57-63). 
	Regarding claim 19, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 18 wherein the lower surface of the buoyant float head is concave (Pierce, inner portions of lower surface 29 are concave; see C3/L19-22).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781) in view of Frankel (USPN 9,539,550) and further in view of Lamb (USPN 3,193,260).
	Regarding claim 8, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 7.
	Pierce does not teach a ballast chamber having sufficient weighting material for floating the floating water and wastewater aerator such that the lower peripheral edge of the buoyant float head is submerged in water or the wastewater and such that the air intake port is above a surface of the water or the wastewater.  
	In a related field of endeavor, Lamb teaches an apparatus for aerating water (see Entire Abstract) comprising a ballast chamber (Fig. 1, anchor 11; see C4/L35-45) having sufficient weighting material for floating the floating aerator such that the lower peripheral edge of the buoyant float head is submerged in water or the wastewater and such that the air intake port is above a surface of the water or the wastewater (the limitation of “for…” is recited as an intended use and the anchor of Lamb is capable of performing the intended use).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Pierce by incorporating the ballast chamber (anchor) of Lamb because said device provides the benefit of positioning an apparatus at a desired location for its most effective use (Lamb, see C4/L35-45).
	Regarding claim 9, Pierce, Kurosawa, Frankel and Lamb teach the floating water and wastewater aerator according to claim 8 in which the buoyant float head (Pierce, i.e. flotation module 18) is circular (Pierce, see Fig. 1) and the air intake port (Pierce, i.e. intake/inlet of air line 11) is at the axial center of the buoyant float head (Pierce, i.e. flotation module 18) (Pierce, “axial center of..” shown in Figs. 1-2), the air manifold extends axially through the buoyant float head (Pierce, flotation module 18) and the barrel (Pierce, draft tube 24) (Pierce, “extends axially through…” shown in Fig. 2) and is connected to the barrel (Pierce, the air manifold shown annotated in Fig. 2 is connected to the draft tube via the flotation module 18 and supports 27). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781) in view of Frankel (USPN 9,539,550)  in view of Lamb (USPN 3,193,260) and further in view of Commer (US 2010/0288683).
	Regarding claim 10, Pierce, Kurosawa, Frankel and Lamb teach the floating water and wastewater aerator according to claim 9, in which a lower end of the barrel (Pierce, i.e. draft tube 24) is open (Pierce, see Fig. 2).
	The combination of references does not teach a plural struts extend across the open lower end to define plural intake ports.
	In a related field of endeavor, Commer teaches a wastewater treatment system (see Entire Abstract) comprising a plural struts (see annotated Fig. 1) extend across the open lower end to define plural intake ports (Fig. 1, openings or passages 60; see ¶27).
Annotated Fig. 1

    PNG
    media_image2.png
    585
    745
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrel open lower end of Pierce by incorporating struts to define a plural of openings as disclosed by Commer because said configuration achieves the predictable result of holding an inner cylinder in place within an outer cylinder (Commer, see Fig. 1) with an expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781) in view of Frankel (USPN 9,539,550) and further in view of McGuffin (USPN 7,963,508).
	Regarding claim 12, Pierce, Kurosawa and Frankel teach the floating aerator according to claim 11.		
	Pierce does not teach in which the concave lower surface of the buoyant float head is formed by stepped concentric edges.
	In a related field of endeavor, McGuffin teaches an apparatus for aerating liquid (see Entire Abstract) comprising a lower surface of the buoyant float head is formed by stepped concentric edges (concentric ridges; see C1/L44-47; “[t]he ridges 32 are stair-stepped”; see C3/L35-45) (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify concave lower surface of Pierce by forming said surface into stepped concentric planar surfaces as disclosed by McGuffin because said stepped concentric configuration provides the benefit of breaking solids particles into smaller particles and also improves mixing and oxygen transfer rate (McGuffin, see C3/L25-33).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (USPN 4,070,423) in view of Kurosawa (JP H10-229781) in view of Frankel (USPN 9,539,550) and further in view of Azuma (JP 2007000777).
	Regarding claim 21, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 1.
	The combination of references does not teach wherein the plural air passageways of the membrane are over the entire membrane.   
	In a related field of endeavor, Azuma teaches a porous membrane material and aeration device (see Entire Abstract) wherein the plural air passageways of the membrane are over the entire membrane (“small holes on the entire surface of the bubble generating portion”; see pg. 3; “the membrane material 1 (the bubble generating portion 3)”; see pg. 4) (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plural air passageways of Pierce (as modified by Frankel) by arranging said air passageways over the entire membrane as disclosed by Azuma because said configuration provides the benefit of generating microbubbles uniformly on the entire surface of the membrane material (Azuma, see pg. 2). 
	Regarding claim 22, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 16.
	The combination of references does not teach wherein the plural air passageways of the membrane are over the entire membrane.   
	In a related field of endeavor, Azuma teaches a porous membrane material and aeration device (see Entire Abstract) wherein the plural air passageways of the membrane are over the entire membrane (“small holes on the entire surface of the bubble generating portion”; see pg. 3; “the membrane material 1 (the bubble generating portion 3)”; see pg. 4) (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plural air passageways of Pierce (as modified by Frankel) by arranging said air passageways over the entire membrane as disclosed by Azuma because said configuration provides the benefit of generating microbubbles uniformly on the entire surface of the membrane material (Azuma, see pg. 2). 
	Regarding claim 23, Pierce, Kurosawa and Frankel teach the floating water and wastewater aerator according to claim 18.
	The combination of references does not teach wherein the plural air passageways of the membrane are over the entire membrane.   
	In a related field of endeavor, Azuma teaches a porous membrane material and aeration device (see Entire Abstract) wherein the plural air passageways of the membrane are over the entire membrane (“small holes on the entire surface of the bubble generating portion”; see pg. 3; “the membrane material 1 (the bubble generating portion 3)”; see pg. 4) (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plural air passageways of Pierce (as modified by Frankel) by arranging said air passageways over the entire membrane as disclosed by Azuma because said configuration provides the benefit of generating microbubbles uniformly on the entire surface of the membrane material (Azuma, see pg. 2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778